DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: sensing means for detecting and means for altering in claim 14, and means for reading and storage means for storing in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashish (US 2009/0288532).
Hashish discloses the method including the step of providing a cutting head 227 having a plurality of component parts, a sensor 530 configured to sense an operating condition of at least one of the component parts; providing a computing device 117 in communication with the sensor; sensing the operating condition for a cutting operation; transmitting a value (see para 0071) of the operating condition to the computing device; and altering an operating parameter (see para. 0071) of a subsequent cutting operation based on the value of the operating condition; the operating parameter is at least one of .

Claims 5-9 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashish (US 2009/0288532).
Hashish discloses the invention including: a cutting head 227 having a plurality of components parts; a sensor 530, configured to sense an operating condition of at least one of the component parts; and a computing device 117 in communication with the sensor, the computing device configured to alter a subsequent cutting operation based on a value of the operating condition; operating pressure comprises at least one of number of pressure  (see para. 0067 pressure or pressure sensor); wherein the subsequent cutting operation is capable of performing the intended use of altering to extend a life expectancy of at least one of the component parts; wherein the computing device includes at least one of a computer numeric controller or a pump programmable logic controller (see para. 0036); wherein the sensor is disposed within or near at least one of the component parts (see Fig. 4 and 10); a data storage mechanism (see para. 0036); wherein the data storage mechanism is an RFID tag (see claim 20).

Allowable Subject Matter
Claim 10-13 are allowed.

Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant argues that the device of Hashish doesn’t disclose a sensor configured to sense an operating condition comprises at least one of number of pressure. However, Hashish teaches a sensor 530 configured to sense an operating condition comprises at least one of number of pressure (see para. 0067 pressure or pressure sensor). The term “number of pressure” is a broad term which read any kind of pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724